Citation Nr: 1219585	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-40 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II, from July 29, 2005, to July 5, 2011.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, from July 6, 2011.

3.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy, associated with diabetes mellitus, type II, from July 26, 2005.

4.  Entitlement to service connection for conjunctivitis (claimed as bilateral vision disorder/eye disability of both eyes), to include as secondary to diabetes mellitus, type II, with nephropathy.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, with nephropathy.

6.  Entitlement to service connection for coronary artery disease (claimed as irregular heartbeat), to include as secondary to diabetes mellitus, type II, with nephropathy.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as hernia), to include as secondary to diabetes mellitus, type II, with nephropathy.

8.  Entitlement to service connection for benign prostatic hypertrophy (BPH) (claimed as prostate disorder), to include as secondary to diabetes mellitus, type II, with nephropathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

This appeal arose to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for diabetes mellitus, type II, with nephropathy, effective July 29, 2005.  This decision also denied service connection for conjunctivitis, coronary artery disease, hypertension, GERD, and BPH.  The Veteran filed a notice of disagreement in January 2007.  A statement of the case was issued in December 2008, and the Veteran filed a substantive appeal (via a VA form 9, Appeal to the Board of Veterans' Appeals) in that same month.  Following receipt of additional evidence, the RO continued to deny the claims on appeal (as reflected in an October 2009 supplemental statement of the case).

Because the appeal involves disagreement with the initial ratings assigned following the award of service connection for diabetes mellitus, type II, and residual diabetic nephropathy, the Board characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In March 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include scheduling a hearing before a Veterans Law Judge at the RO.  In June 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In June 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for further action.  After accomplishing further action, the AMC awarded a higher, 20 percent rating for service-connected diabetes mellitus, effective July 6, 2011, as well as awarded a separate, 30 percent disability rating for diabetic nephropathy, effective July 26, 2005 (as reflected in an April 2012 rating decision).  

The Board has recharacterized that portion of appeal involving diabetes mellitus as reflected in the first two matters set forth on the title page (to reflect that staged ratings have been awarded).  The Board has also recharacterized the appeal as encompassing the matter of a higher rating for diabetic nephropathy..  As higher ratings for each disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability; hence, each claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1965 to July 1967.

2.  On May 30, 2012, the Board received notification, via a Social Security Administration inquiry, that the appellant had died earlier that month.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include 'a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ....'  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


